Per Curiam.
The act of 1818 peremptorily requires that assignments in trust for the benefit of creditors be recorded within thirty days, in the county of the assignor’s residence ; and the act of 1836, which has done away in terms the difference that was at one time supposed to exist between . general and partial assignments, requires that a schedule or inventory of the estate or effects be filed in the same period, with the prothonotary of the same court: neither of which has been done. The-conveyance has indeed been recorded in the county where the land lies; but that is no substitute for the recording and filing required by these two statutes, the'purpose of the recording and schedule in the county of the-residence being to give information to creditors, and the purpose of recording in the'county where the land lies being to give notice to purchasers. Though reluctant to overturn a fair transaction, we are unable to overturn the decree of the court -below.
Decree affirmed.
From the 22d to the 35th, Rogers, J., was absent from indisposition.